 In the Matter of THE ROYAL BANK OFCANADA (SAN JUANBRANCH)andUNIONDE EMPLEADOS DE BANCOS DE PUERTO RICO, AFFILIATEDWITH CONFEDERACION GENERAL DE TRABAJADORES DE PUERTO RICO(C. G. T.)Case No. 2.1,p-C-65--Decided April 17, 1.946Mr. Gilberto Ramirez,or the Board.Brown, Newson and Cordova, by Mr. Enrique Cordova Diaz,of SanJuan, Puerto Rico, for the respondent.Mr. Thomas A. Ricci,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on February 5, 1945, by Unionde Empleados de Bancos de Puerto Rico, affiliated with ConfederationGeneral de Trabajadores de Puerto Rico(C. G. T.), hereincalled theUnion, the National Labor Relations Board, herein called the Board,by the Regional Director for the Twenty-fourth Region (San Juan,Puerto Rico),issued its complaint dated March 5, 1945, against TheRoyal Bank of Canada(San Juan Branch),San Juan,Puerto Rico,herein called the respondent, alleging thatthe respondent had engagedin and was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and notices of hearing thereon were dulyserved upon the respondent, the Union,and the Confederation Generalde Trabajadores de Puerto Rico, herein calledthe C. G. T.With respect to the unfair labor practices,the complaint alleged insubstance:(1) that the respondent discouraged and warned employeesagainst engaging in collective activities and against affiliation with oractivities on behalf of the Union;(2) that the respondent questionedemployees about their union affiliation and activities;(3) that the re-spondent discharged and thereafter refused to reinstate Aurea EsterPineiro, Helion Cruz Ginorio, and Monserrate Lopez,on September 6,67 N. L. R. B, No 56403 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD1944, January 26, 1945, and February 28, 1945, respectively, becausethey had joined and assisted the Union and engaged in concertedactivities for the purpose of collective bargaining or other mutual aidor protection; and, (4) that, by said acts, the respondent interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On March 16, 1945, the respondent filed its answer in which itadmitted some allegations of the complaint, but denied that it hadengaged in any unfair labor practice.As a separate defense, theanswer challenged the jurisdiction of the Board on the ground thatPuerto Rico is not a territory within the meaning of the Act.Pursuant to notice, a hearing was held at San Juan, Puerto Rico,on March 19, through March 23, 1945, before Earl L. Bellman, theTrial Examiner duly designated by the Chief Trial Examiner. TheBoard and the respondent were represented by counsel and partici-pated in the hearing.Neither the Union nor the C. G. T. was rep-resented at the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.At the opening of the hearing,the Trial Examiner granted, in part, a motion by the respondent fora bill of particulars, and the particulars were stated orally on therecord by counsel for the Board. In the course of the hearing, theTrial Examiner granted, without objection, a motion of counsel forthe Board to amend the complaint by adding thereto allegations thatmanagement representatives had attended a union meeting for thepurpose of surveillance and had questioned applicants for employ-ment concerning their union affiliation.The Trial Examiner alsogranted a motion of the respondent to amend its answer so as to denythe added allegations, and the answer was thus amended.At the closeof the hearing, the Trial Examiner granted a motion to conform thepleadings to the proof with respect to names, dates, and other minorrecitals.During the course of the hearing, the Trial Examiner ruledon other motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are herebyaffirmed.On November 28, 1945, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties, findingthat the respondent had engaged in and was engaging in the unfairlabor practices alleged in the complaint, except as to the allegationswith respect to discrimination against Aurea Ester Pineiro within themeaning of Section 8 (3) of the Act. The Trial Examiner recom-mended that the respondent cease and desist from the commission ofsuch unfair labor practices and take certain affirmative action, and THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)405that the complaint be dismissed as to Pineiro.1Thereafter, on De-cember 28, 1945, the respondent filed exceptions to the IntermediateReport and a supporting brief.Pursuant to notice, the Board, on March 4, 1946, heard oral argu-ment in Washington, D. C. The respondent, represented by coun-sel, participated in the argument; neither the Union nor the C. G. T.appeared.The Board has considered the Intermediate Report, therespondent's exceptions and brief, the oral argument before theBoard, and the entire record in the case, and finds the exceptions tobe without merit insofar as they are inconsistent with the findings,conclusions, and orders hereinafter set forth.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYThe Royal Bank of Canada (San Juan Branch), a foreign corpo-ration organized under the laws of the Dominion of Canada, with itsprincipal office and bank in Montreal, Canada, conducts a generalbanking business in San Juan, Puerto Rico, by virtue of a Certificateof Registration issued by the government of Puerto Rico on June 28,1907.2In opening the San Juan Branch, its capital was supplied bytheMontreal office.The San Juan Branch carries an interbank ac-count with the Montreal bank.The respondent's capital is assessedfor taxation purposes in Puerto Rico at about $650,000.The PuertoRican deposits of the respondent are approximately $10,000,000. Inthe course of business, the respondent's San Juan Branch carries ongeneral transactions with institutions, firms, and individuals residingoutside Puerto Rico.The respondent contends that the Board lacks jurisdiction in thisproceeding inasmuch as Puerto Rico is not a territory within the mean-ing of Section 2 (6) of the Act."We have rejected this contentionin theRonrico Corporationcase.4For the reasons stated in our de-cision therein, we find no merit in the respondent's contention.3Neither counsel for the Board nor the Union filed exceptions to the IntermediateReport.In view of the absence of such exceptions,and in accordance with the recom-,mendationsof the TrialExaminer,we shall dismissthe complaintinsofar as it allegesthat the respondent violated Section 8 (3) of the Act with respect to Pineiro.2In addition,the Bank of Canada maintains two other branch banks in Puerto Rico,one at Santurce and the other at Mayaguez.The respondent's branch manager at SanJuan, Horace M. Grindell, also has supervision over the Santurce and Mayaguez branches.8Apart from such contention, the respondent admitted at the hearing that it is en-gaged at its San Juan Branch in commerce within the meaning of the ActHowever, ourjurisdictional finding, as hereinafter indicated ni Section IV, is based on the fact thatthe respondent'sunfair labor practices occurred within the Territory of Puerto Rico.SeeMatter of TheChaseNational Bank,63 N L R. B 656.4Matter of Ronrico Corporation and Puerto Rico Distilling Company,53 N L R. B. 1137. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDII,THE ORGANIZATION INVOLVEDUnion de Empleados de Bancos de Puerto Rico, affiliated with Con-federacion General de Trabajadores de Puerto Rico, is a labor organ-ization admitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionDuring the summer of 1944, the Union commenced organizationalactivities among the respondent's employees as part of a general cam-paign to organize the employees of banks in San Juan and vicinity,including the respondent's Santurce Branch.Early in the campaign,a union meeting was held at Santurce. Later, in July or August 1944,a union meeting, well attended by employees of banks around San Juanand of other Puerto Rico banks, was held at the Ateneo Puerterriquenoin San Juan. Local newspapers gave publicity to the Union's organ-izational campaign.Bank officers at the San Juan Branch knew oftheUnion's activities virtually from their inception.FedericoSaavedra, the respondent's assistant accountant at San Juan, a man-agement representative, was displeased with the Union's organiza-tional activity.5According to credible testimony of Horace M. Grindell, the respond-ent's bank manager at San Juan, when he learned of the union activ-ity, he asked Miguel Mendez, Letizia Bozzo, and Roberto Villaneuva,at that time the respective heads of the current accounts, proof, andcollection departments, "what the situation was in [their] depart-ment[s], with respect to the union membership." In his testimonyGrindell admitted, and we credit such testimony, that he asked or-dinary bank employees whether they belonged to the Union and thathe showed employee Louis Garcia a list of the employees and askedhim to indicate by check marks those who belonged to the Union.Mendez, Bozzo, Assistant Accountant Saavedra, and Jose Ferrer deCottes, the assistant bank manager at San Juan, also credibly testi-fied that Grindell asked them to ascertain which employees under theirsupervision were union members.Bozzo, Villaneuva, and Ferrer, intheir testimony, which we credit, admitted that they made inquiriesof employees as to their union membership.6We find no merit in8 Saavedra testified, in part:". . .I didn't like . . . it . . . they should haveadvisedme they were organizing this kind of union,and in the first placeto havepresented thecase over to the manager,and tellhim that the unionwas being organized,and the bankshould have been notified officiallyabout it."OWhileMendez testified that lie made nosuch inquiryof any employee,he admittedthat he gathered the information requested by Grindell by listening to conversationsamong employees.While Saavedra testified that he didnot ascertain the union statusof employees, as Grindell had requested him to do, Saavedra admitted that he haddiscussionswith employees about theUnion in which he expressed his displeasure withtheir unionactivities. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)407Grindell's explanation given at the hearing that he resorted to suchquestioning to ascertain the Union's status as representative in orderto determine whether the respondent was under obligation to dealwith the Union. Such inquiries by an employer interfere with, re-strain, and coerce employees in the exercise of their right, guaranteedunder the Act, to make an untrammeled choice of a collective bargain-ing representative.7In addition, we credit the testimony of Israel Torres and AlbertoTexidor that when they applied for employment at the bank in De-cember 1944 and January 1945, respectively, Accountant EugeneGuest, who interviewed them, inquired as to their union affiliation."Employee Cruz; the secretary-general of the Union, credibly testi-fied that, sometime in July 1944, he was told by Saavedra in a con-versation in the bank that he could offer Cruz "many things" if Cruzhelped him, that Cruz should not have his affairs decided by "otherpersons" who wanted to exploit him, and that Saavedra did not under-stand how Cruz was going to try to tie the bank's hands by means ofa collective bargaining agreement, because if left free, Saavedra could"do more" for Cruz. Saavedra denied that he ever discussed theUnion with Cruz; Saavedra admitted, however, that he consideredCruz a good prospect for advancement, that for this reason he hadoffered Cruz opportunities at the bank, and that he, Saavedra, "dis-approved of the Union's activities."Cruz also testified that earlyin August 1944, Manager Grindell called Cruz to the manager's officeand asked what he expected to gain by his union activities.Ac-cording to Cruz, when he replied that the Union expected to submitan agreement to the bank manager, Grindell answered, in Cruz' words,that "before he would sign an agreement with us lie would close thebranch and leave."Grindell testified that he recalled the Augustconversation with Cruz "very vaguely," that he might have discussedthe Union with him, but that he would not "attempt to reconstructthe conversation."He denied having asked why Cruz favored theUnion or having threatened to close the bank in the event that theUnion were successful. In view of the evidence of widespread dis-cussion by officers of the respondent with employees generally aboutthe Union, we credit Cruz and find that the conversations mentionedabove occurred substantially as he testified.Louis Garcia was employed at the respondent's Santurce Branchfor several years before December 1944, when he was transferred toTSee, for example,Matter of Libbey-OwensFordClass Company,63 N L. R B. 1.8Guest testified that,as to Torres,such an inquiry"might have occurred,"and, as toTexidor, that he did not ask whether the applicant was a union member, but"I inquiredabout what he thought of perhaps union activities "eHelion Cruz Ginorio, one of the employees alleged in the complaint to have been dis-criminatorily discharged,was commonly known as Cruz,and was so referred to in therecord. 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe San Juan Branch. Late in August 1944, according to his un-contradicted testimony, he had a conversation near his home in San-turce with Maximo Valdes, who was then the head of the collectiondepartment at the San Juan Branch, in which Valdes told Garciathat unions were for Negroes, sugar cane and dock workers, and thatbank employees were of a higher class and should not descend to thelevel of such people.10We credit Garcia with respect to his conver-sation with Valdes; and, considering all the circumstances, particu-larly the fact that during the same period the Union held meetingswhich were attended by employees of both the Santurce and San JuanBranches, we consider Valdes' statements to Garcia as part of therespondent's general anti-union conduct.The record also shows un-contradicted testimony of two employees of the San Juan Branch,Gloria Aleman and Monserrate Lopez, which we credit, that Valdesinquired as to their union affiliation, Aleman adding that Valdes saidthat there was no need of strangers in the bank.Cruz credibly testified that in the latter part of September 1944,he was called to the office of Manager Grindell, who asked how Cruzwas getting along with his work, how the Union was progressing,and whether Cruz intended to continue as a union member. Ac-cording to Cruz, Grindell stated that he was willing to help Cruz"organize an association of employees of The Royal Bank only," andthat he, Grindell, would circulate a memorandum to help Cruz formsuch an organization to give parties, engage in charitable activitiesand present petitions and claims to the respondent on behalf of theemployees.Inasmuch as Grindell spoke about the Union to a numberof employees and in view of the fact that he recalled a previous talkabout the Union with Cruz only vaguely, we do not credit his denialof this particular conversion and credit Cruz' testimony, as did theTrial Examiner.On September 3, 1944, Maximo Valdes, then the respondent's actingassistant accountant, and Alverado Perez, who was in charge of lettersof credit, both admittedly supervisory employees, attended a meetingof the Union at which the respondent's employees as well as employeesof other banks were assembled.Perez testified that Cruz, the Union'ssecretary-general, had invited him to the meeting, and that Valdes,who did not testify, had told Perez that he too had been invited byCruz.Perez further testified, without contradiction, that, at the startof the meeting, Antonio Martorelli, the Union's president, asked thetwo supervisors to take seats in the front portion of the room.Cruzspecifically denied having invited either Perez or Valdes to the meet-ing.Hernan Polo, the Union's vice-president, testified that it hadbeen the policy of the Union since its inception, and its by-laws so pro-1°Valdes did not testify. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)409aided, not to admit supervisory employees to membership. In viewof the respondent's admitted determination to keep itself informed ofits employees' interest in the Union, we credit Cruz' testimony andfind that Perez and Valdes were not invited to the meeting. Notwith-standing Martorelli's suggestion that the supervisors take other seats,we are of the opinion, and we find, that Valdes and Perez attendedthe September 3 meeting for the purpose of surveillance inasmuch asthey came uninvited and such tactics appear to fit logically into therespondent's general scheme of anti-union conduct.We deem it unnecessary to set forth in detail testimony as to otheranti-union statements by officers of the bank during the Union's or-ganizational campaign. In most instances, such as Saavedra's state-ment to the father of employee Monserrate Lopez that her unionactivities "wouldn't do her any good," and Ferrer's remark, "Bad,bad," after having inquired as to Lopez' union affiliation, the anti-union statements are specifically denied.We do not credit the denialsinasmuch as the supervisors involved admitted having discussed theUnion with employees and in view of the fact that the respondent wasopposed to the Union generally.We find that Saavedra and Ferrermade such statements.In addition to the foregoing acts, statements, and conversations bywhich the respondent made its attitude toward the Union known to itsemployees, the respondent also distributed, during the same period ofunion organizational activity, three circulars prepared and signed byitsmanager.On August 24, 1944, 5 days after the Union had madeits initial demand for recognition, each employee received a copy ofthe first circular, by its terms intended to "give our employees themanagement's points of view."The first circular contained a lengthydiscussion of privileges theretofore enjoyed by the employees and astatement of the manager's belief that, in the banking business, directdealings between employer and employee on an individual basis werepreferable to union activities.It also referred to a state of "completeharmony" without "intervention of outsiders" which had prevailedfor many years, and to the importance of "discreetness" and a "senseof responsibility" necessary for advancement in the bank.The cir-cular closed with a warning that, should the employees permit them-selves to be influenced by "outsiders," a result unsatisfactory to theemployees might be the outcome.The second circular was distributed on September 8, 1944, 5 daysafter Valdes and Perez had attended the union meeting.The secondcircular listed a number of benefits which the respondent, on its owninitiative, had granted to the employees. It also included the follow-ing statements : "... the close and good relations that have alwaysreigned among us has been the principal factor in the agreeable en- 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDvironment which is one of the attractions of the Bank as a place inwhich to work . . . I [Manager Grindell] believe that you will opposeto the end any threat from inside or outside, to preserve your liberty,to progress by your own efforts and within your own limitations, andto enjoy as heretofore the privileges, liberties, and the comradeshipamong heads and companions."On February 5, 1945, the day before a scheduled election for abargaining representative among the respondent's employees," a thirdcircular was distributed. It urged the employees to vote, saying thatthe election would "determine the course of future relations" and thatthe employees should vote "with a full sense of responsibility."It is clear from the foregoing summary of the evidence and fromthe record as a whole that with the inception of union activities amongits employees, the respondent embarked upon a planned course ofconduct, calculated to disparage the Union and to discourage member-ship therein, in which it threatened the employees with economicreprisal in the event of their continued affiliation therewith.From thetime of Manager Grindell's statement to Cruz, early in August 1944,that the respondent would close the bank rather than sign a unioncontract, to the time of Assistant Accountant Saavedra's admonitionto Monserrate Lopez' father, a month before her discharge in February1945, that he should urge his daughter to quit the Union because suchactivities would "not do her any good," the respondent's officers keptthe employees aware of their opposition to outside union activitiesand of the fact that such activities entailed a risk of economic loss tothe employees.We also find that the three circulars distributed among the employeesduring the organizational campaign constitute an inseparable partof the respondent's coercive course of conduct and transgressed uponthe exercise by the employees of their right to choose a bargainingrepresentative without restraint or coercion.The respondent contendsthat the circulars merely express the management's opinion and, assuch, fall within the area of expression protected by the free speechguarantee of the Constitution.We find it unnecessary to determinewhether the circulars, standing alone, constitute restraint and coercionwithin the meaning of Section 8 (1) of the Act, although we notethat they speak of "intervention of outsiders," a danger that "outsideinterests" might bring a "result that might be unsatisfactory," and themanager's belief that the employees would "oppose . . . any threatfrom inside or outside, to preserve their liberty . . . and to enjoy, asheretofore, the privileges, liberties, and the comradeship among heads"The election was to be held in accordance with the,terms of a consent agreementsigned by the respondent,the Union,and a Board agent on January 22, 1945.Becauseof the unfair labor practice charges filed herein on February 5, 1945, the Board'sRegionalDirector cancelled the election. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)411and companions."Assuming, however, that the statements are notcoercive in themselves, when viewed in conjunction with the otherfacts completing a pattern of coercive and illegal conduct, they acquirea coercive character in the eyes of the employees.Against a setting ofcoercive statements by officers of the bank coupled with the fact thatbetween the distribution of the first and third circulars, the respondentimplemented its verbal hostility toward the Union by discriminatorilydischarging two of its employees, as hereinafter found, the statementsmade by Manager Grindell in the circulars cannot be segregated andevaluated as to what coercive effect, if any, they might have had uponthe employees in the absence of other unlawful conduct.Upon the basis of the entire record, we find that, by the totality ofits conduct in discouraging and warning its employees against en-gaging in concerted activities and against affiliation with or activitieson behalf of the Union, in questioning them as to their affiliation, inhaving representatives of management attend a union meeting forthe purpose of surveillance, in questioning applicants for employmentas to their union affiliation, and in distributing circulars publicizingits opposition to the Union, the respondent interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discharges1.Helion Cruz GinorioCruz began work for the respondent as an employee in its proofdepartment on September 18, 1943.After 4 months in the proof de-partment, lie was transferred to the current accounts departmentwhere lie worked for 5 months under the supervision of MiguelMendez.In June 1944, Cruz was promoted to a position as bankteller, a position which he retained until October 13, 1944, when hewas transferred to the proof department.A month later, he wasagain assigned to work under Mendez' supervision in the currentaccounts department where he remained until January 26, 1945, when,pursuant to a 30-day notice given on December 26, 1944, he was dis-charged.The complaint alleges that Cruz was discharged because ofhis union activities; the respondent contends that he was dismissedbecause his work had been unsatisfactory and because he had madefalse entries on his time sheets.Cruz became secretary-general of the Union in August 1944, andoccupied that position at the time of his discharge.The respondentwas aware of his activities on behalf of the Union, and, as set forth'above, the bank's officers endeavored to persuade him to discontinuesuch activities.Thus, in July 1944, during the early stages of theunion campaign, Assistant Accountant Saavedra promised Cruz 412DECISIONSOF NATIONAL LABORRELATIONS BOARD"many opportunities" if Cruz would cooperate with Saavedra, andin the following month, Manager Grindell told Cruz that the respond-ent wouldclose the bank rather than sign a collective bargaining con-tract.Late in September 1944, Grindell offered to assist Cruz in theformation of "an organization of employees of the Royal Bank only."According to other employees who credibly testified to subsequentconversationswith the bank's officers, the respondent continued itsanti-union campaign throughout the remaining period of Cruz' em-ployment.Finally, according to Cruz' testimony, when he refuseda requestby Saavedra for Cruz' resignation on December 26, justbeforehe was given the 30-day notice of discharge, on the assertedground that he must first consult the Union, Saavedra stated: "Thatiswhat killed you." Saavedra denied that portion of Cruz' testimonyconcerning the Union.Considering the entire record, particularlySaavedra's admitted opposition to the Union, we credit Cruz' testi-mony, as did the Trial Examiner.The respondent denies thatCruz'union activities motivated itsdecision to discharge him and, as indicated above, the respondentasserts that it discharged Cruz for unsatisfactory work and falsifica-tion of time sheets.More particularly, the respondent rests its asser-tion of Cruz' incompetence on four unaccountable errors in his dailybalances while acting as a teller between June 30 and October 13, 1944,and on Mendez' general statement that Cruz' work was poor whilehe was in the current accounts department from November 13 toDecember 26, the day that he was given final notice of discharge.Asto the time-sheet errors, the record shows that on five occasions beforeDecember 26, Cruz entered his time incorrectly.12The record shows that during his approximately 31/2 months tenureas a teller,Cruz had 3 shortages, 1 each on July 31, August 4, andAugust 9, thelargest being$69.38, and asingle overage, on September5, of $47.90.Such differences in daily balances, however,were notuncommon amongthe respondent's tellers.During the year 1944,there were 37 instances of differencesof at least $10 among11 tellers,of whom many worked only part of the year. There is unimpeachedtestimony that 2 other tellers, who had 5 and 6 unaccounted shortagesor overages,each in amount exceeding$10,were discharged, one"because of generallypoorperformance as a teller,"and the other"becausehe fell short of what wasrequired of a teller."However,the record is silent as to other elements of their work record.A third32 In further support of its contention that falsification of his time sheets justifiedCruz' discharge,the respondent also relied upon a 25-minute change,from 1 to 1:25p.m., on January 18, 1945, in the handwriting of Assistant Manager Ferrer,the correct-ness of which Cruz disputed at the hearing.Inasmuch as this alleged false entry occurredmore than 3 weeks after Cruz was given final notice of discharge,it is obvious that itcould not have been a factor in the decision to discharge him. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)413teller, who was not discharged, had 7 separate unaccounted differencesduring a period of 71/2 months.We also deem it significant that onAugust 16, after 3 of Cruz' 4 errors had occurred, Cruz was given aspecial raise of $150 per year. In view of the above circumstances,and the fact that Cruz was not removed as a teller until more than amonth after his last such error, and then, according to AssistantAccountant Saavedra's admission, in order that Cruz might instructinexperienced employees in the proof department, we are of theopinion that his work as a teller was not unacceptable to the respond-ent, and we find that the errors which he made as a teller were not acontributing factor in the respondent's decision to discharge him.As further proof that Cruz' work was unsatisfactory, the respond-ent offered uncontradicted testimony that in the early part of Decem-ber 1944, while Cruz was in the current ledger department, daily bal-ances- were not achieved during a period of several days in whichMendez, the section head, was absent 13 In addition, Mendez testifiedthat while Cruz' work had been "very good" during his stay in thecurrent ledger department in the early portion of 1944, and Mendezhad requested his transfer back to that department in November 1944,for the purpose of training inexperienced workers, Cruz' work haddeteriorated during November and December and Mendez had voicedhis dissatisfaction to Cruz several times during that period.Although at the hearing before the Trial Examiner, the respondentblamed Cruz for the fact that the department books were unbalancedduring Mendez' absence, Mendez testified that Cruz' ledger "balancedat sight." In addition, Saavedra testified that no one was in chargeof the department during Mendez' absence.That the respondent didnot attribute such errors to Cruz at the time that they occurred, isshown by the fact that about 2 weeks later Cruz was left in charge ofthe current ledger department while Mendez substituted for anotheremployee in another department.Equally unconvincing is Mendez'general testimony that Cruz' work was unsatisfactory inasmuch ashis testimony in this respect was inconsistent.Thus, at one point, hetestified that at the time of Cruz' discharge, on December 26, conditionsin the current ledger department were "very poor" and such as "theyhave never been before," but he also testified that during the 6 monthsprior to the hearing, which included the period of Cruz' last employ-ment in the current ledger department, conditions had improved tosuch an extent that Mendez could check the balances within 15 min-utes, instead of several hours as previously required.Cruz deniedthat he was ever told that his work was unsatisfactory, and Mendezadmitted that he had not recommended Cruz' discharge until the day"It had been expected that Mendez would be absent only on Saturday,a day on whichthe bank was closed to the public. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDthat Cruz was given notice of discharge. Considering all the evidencerelative to Cruz' work record, that he was promoted to teller, that fromthere he was sent to the proof department to assist in its reorganiza-tion, that his work in the proof department was admittedly satisfac-tory, and that his transfer to the current accounts department a monthbefore his discharge was occasioned by the respondent's belief that hecould help establish an improved ledger system there, we are con-vinced, and we find, that Cruz' work was not unsatisfactory. Suchalleged incompetence, therefore, could not have been the reason for hisdischarge.As to the other ground advanced by the respondent for Cruz' dis-charge, namely, falsification of time records, the time sheets show, andCruz admits, that on 4 occasions during December 1944, he miscal-culated his daily total time worked, once crediting himself with 45minutes less, and on each of the other 3 occasions with 30 minutesmore.Once, on December 6, 1944, he entered his arrival as 8 a. m.,and 2 days later, at the request of the bank manager, Cruz changedthis entry to 8: 15 a. m. Such occurrences were common among therespondent's employees.The record shows that during 1944, of 40employees, 11 had credited themselves with excessive totals on severaloccasions, some 3 and 4 times in a single week, and 5 had enteredtheir arrival in advance of the actual hour, 1 of them on 4 separateoccasions.None of these employees was discharged.There is un-disputed testimony that another employee, Hilda Mendez, was dis-charged when she was caught "red-handed" entering her starting timeincorrectly, because "she had a record of that sort of thing," andafter a "frank admission on her part that she was doing it delib-erately."There is no such showing as to Cruz.Except for 1 possibleexception, his errors were in calculation of time worked.It is clear that the errors on Cruz' time sheet were not the realreason for his discharge.The respondent considered his error ofDecember 6 so trivial that it was not called to his attention for 2days.In fact, Cruz credibly testified that Saavedra did not givethese errors as a reason for the discharge on December 2614Al-though Saavedra testified that he knew of the errors in computationwhen they occurred, there is no convincing evidence that they werebrought to Cruz' attention prior to the day of notice of discharge,December 26.15Had allCruz'time-sheet errors been overlooked bythe pay-roll accountant, and none of them was, Cruz would havebeen overpaid about 50 cents.Upon consideration of the entire record, we are convinced that thereal reason for Cruz' discharge was his continued adherence to the14We do not credit Saavedra's denial15 Saavedra's testimony, that Manager Grindeil mentioned one of them to Cruz, wasnot corroborated by the managerWe do not credit Saavedra. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)415Union despite repeated efforts by the respondent to prevail uponhim to cooperate with it in its anti-union purposes.Accordingly, wefind that the respondent, by discharging Helion Cruz Ginorio, dis-criminated in regard to his hire and tenure of employment to dis-couragemembership in the Union and thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Monserrate LopezLopez worked in the proof department of the bank from the timeshe was hired on July 3, 1944, until February 24, 1945, when, inaccordance with a notice of discharge given on February 1, 1945,she involuntarily quit the bank.She joined the Union in July 1944.On August 24, 1944, according to her uncontradicted testimony,which we credit, Acting Accountant Maximo Valdes questioned Lopezas to her union affiliation and learned from her that she belonged tothe Union.On December 23, 1944, at a Christmas party given byLopez' father, Assistant Accountant Saavedra advised the father tourge his daughter to quit the Union, as such activities "wouldn't doher any good." In the middle of January 1945, Ferrer, head of thecollection department, said to Lopez, "Bad, bad," when, in answerto an inquiry from Ferrer as to her union status, Lopez replied thatshe still belonged to the Union.Letizia Bozzo, Lopez' immediatesupervisor, admitted at the hearing before the Trial Examiner, thaton January 20, 1945, 10 days before Lopez was given notice of dis-charge, Bozzo made an investigation among her subordinates as towhether Lopez was still a member of the Union."The complaint alleges that Lopez was discharged because of heradherence to the Union.The respondent denies the existence of anydiscriminatory motive in her discharge ; it asserts, rather, that she wasreleased because her work was unsatisfactory and because she failedto have her teeth fixed, a condition which adversely affected her per-sonal appearance.We are of the opinion that the record does not support the respond-ent's contention that it considered Lopez' work unsatisfactory.Shewas retained at the expiration of her probationary period which endedon October 3, 1944.On January 1, 1945, 1 month before being givennotice of discharge, she received a "special increase" of $100 a year.The sole evidence relative to her work was given by Bozzo, who tes-tified that Lopez pretended not to hear when asked to work onmachines.On cross-examination, however, Bozzo admitted that whentold, Lopez "regularly" went to her machine and that she never "talked16 Inthe course of the investigation, Bozzo stated to her subordinates that ManagerOrlndell had requestedthe desired information. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDback" to her supervisor.Manager Grindell testified that at the timeof the decision to discharge Lopez, Bozzo reported to Grindell thatLopez failed to do her work and left the bank during working hourswithout excuse.Bozzo did not corroborate Grindell's testimony. BothBozzo and Saavedra, Bozzo's supervisor, admitted at the hearing thatthey had never told Lopez that her work was -unsatisfactory prior tothe discharge.Moreover, Saavedra also admitted that, on severaloccasions during Lopez' employment, he had told her father that therewere no complaints about her work and that she was "doing fairlywell."From the foregoing testimony, it is clear that Lopez' workwas not unsatisfactory and that the respondent was not influencedby her work record in its decision to discharge her.We are also convinced that the condition of Lopez' teeth did notcontribute to the respondent's decision to discharge her.Admittedly,she was told at the time of her employment in July that she wasrequired to have several missing teeth replaced, that she was remindedof this matter several times, and that Saavedra spoke to her fatherabout it while Lopez worked at the bank.However, the respondentdid not consider the correction of her denture a prerequisite for hercontinued employment.Although she had not corrected her denturecondition, she was retained as a permanent employee at the expirationof her probationary period.Moreover, the record shows that sheworked facing a wall, and we find, as Bozzo testified, that Lopez neverdealt with the public.Besides, in reducing its staff, the respondentretained a non-union employee whose personal appearance, accordingto Bozzo, was "not very good."In discharging Lopez, the respondent, under unusual circumstances,as appears below, reversed a prior decision to discharge anotheremployee, Amparo Lopez, who was not a member of the Union.When,late in January 1945, the probationary period of Amparo Lopez, anemployee in the proof department, was about to expire, AccountantGuest consulted Bozzo, and because of Bozzo's "responses" to Guest'sinquiries concerning employees in Bozzo's department, Guest decidedto discharge Amparo and told Bozzo of his decision.According toBozzo, on her own initiative she went to Manager Grindell on the nextday and recommended that Monserrate Lopez be discharged instead ofAmparo.Grindel] testified that, after hearing Bozzo's suggestion,he summoned Guest and that Guest immediately reversed his decision,with the result that Amparo was retained and Monserrate discharged.Guest testified that never before nor since had a surbordinate super-visor bypassed him in matters of discharge by going directly to themanager and that he knew of no reason why it had happened inthis instance.No evidence was offered to support the respondent'sexplanation of the reversal in decision, namely, that Monserrate was THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)417lessefficient than Amparo.On the other hand, Bozzo admitted atthe hearing that she knew Amparo was not a union member and thatMonserrate was the only union adherent in her department.Under allthe circumstances, particularly the statements of disapproval at toLopez' union activities by management representatives, their repeatedinquiries as to her reaction to their union opposition and her indiffer-ence thereto, the absence of any convincing explanation of her dis-charge by the respondent, and the fact that by its action the respondentsingled out the only union adherent in the proof department, we arepersuaded that Lopez was discharged because of her membership inthe Union.Accordingly, we find that, by discharging MonserrateLopez, the respondent discriminated in regard to her hire and termof employment to discourage membership in the Union, in violationof Section 8 (3) of the Act, and thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent set forthin Section I, above, have a close, intimate, and substantial relation totrade, traffic, and commerce within the Territory of Puerto Rico, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. TIIE REMEDYWe have found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, in violation of Section 8 (1) thereof, by thecoercive statements of its supervisors, set forth above, by distributingthe anti-union circulars of August 24, 1944, September 8, 1944, andFebruary 5, 1945, and by interrogating its employees concerning theirunion activities.We have also found that the respondent has violatedSection 8 (3) of the Act by discriminatorily discharging two em-ployees.Accordingly, we shall order the respondent to cease anddesist from in any manner interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 of theAct.We shall also order the respondent to take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that therespondent discriminated in regard to the hire and tenure of em-ployment of Helion Cruz Ginorio, we shall- order that the respondentoffer to him immediate and full reinstatement to his former or a sub-692148-46-vol 67-28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDstantially equivalent position without prejudice to his seniority andother rights and privileges.We shall also order that the respondentmake Helion Cruz Ginorio whole for any loss of pay that he may havesuffered by reason of the respondent's discrimination against him, bypayment to him of a sum of money equal to the amount which lienormally would have earned as wages during the period from the dateof his discharge to the date of the respondent's offer of reinstatement,less his net earnings 11 during that period.The record discloses that, subsequent to her discriminatory dischargeby the respondent, and at least until the hearing herein, MonserrateLopez was unemployed. She testified at the hearing, on March 19,1945, that since February 28, 1945, the effective date of her discharge,she had made no effort whatsover to find other employment.Her lossof earnings during that 19-day period is therefore found to be a wil-fully incurred loss for which the respondent should not and will notbe directed to reimburse her." It is, however, possible that since thehearing herein, Lopez has obtained, or made a reasonable effort toobtain, other employment, or will do so hereafter.We shall there-fore order the respondent to offer Lopez immediate and full reinstate-ment to her former or a substantially equivalent position, withoutprejudice to her seniority or other rights and privileges, and to makeher whole for any loss of pay that she has suffered or may sufferbecause of the respondent's discrimination against her, by paymentto her of a sum of money equal to the amount which she normallywould have earned as wages during the period from the date on whichshe obtained or shall obtain other employment, or on which she madeor shall make a reasonable effort to obtain other employment, to thedate of the respondent's offer of reinstatement, less her net earningsduring such period.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Union de Empleados de Bancos de Puerto Rico, affiliated withthe Confederation General de Trabaj adores de Puerto Rico, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Helion Cruz Ginorio and Monserrate Lopez, the respondent17By "net earnings" is meant earnings less expenses, such as for transportation,room, and board, incurred by an employee in connection with obtaining work and work-ing elsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber Company, 8N. L. it. B. 440.Monies received for workperformed upon Federal, State, county, municipal or other work relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N L It. B ,311 U. S. 7.Is SeeMatter of TheOhioPublic Service Company,52 N. L. it. B 725. THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)419has engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not discriminated in regard to the hire andtenure of employment of Aurea Ester Pineiro, within the meaning ofSection 8 (3) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, The Royal Bank of Canada(San Juan Branch),San Juan, Puerto Rico, and its officers, agents,successors,and assigns shall :1.Cease and desist from :(a)Discouraging membership in Union de Empleados de Bancosde Puerto Rico, affiliated with the Confederation General de Traba-jadores de Puerto Rico, or in any other labor organization of its em-ployees,by dischargingor refusing to reinstate any of its employeesor by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of their employment ;(b) In any other manner interfering with,restraining,or coercingits employees in the exerciseof the rightto self-organization,to formlabor organizations,to join or assist Union de Empleados de Bancosde Puerto Rico, affiliated with the Confederacion General de Trabaja-dores de Puerto Rico, or any other labor organization,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities,for the purpose of collective bargain-ing or other mutual aid or protection,as guaranteed in Section 7of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Helion Cruz Ginorio and Monserrate Lopez immediateand full reinstatement to their former or substantially equivalent po-sitions,without prejudice to their seniority and other rights andprivileges ;(b)Make whole Helion Cruz Ginorio for any loss of pay that hemay have suffered by reason of the respondent's discrimination againstlum, by payment to hint of a sum of money equal to the amount which 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe normally would have earned as wages from the date of the respond-ent's discrimination against him to the date of the respondent's offerof reinstatement, less his net earnings during such period;(c)Make whole Monserrate Lopez for any loss of pay that shehas suffered or may suffer by reason of the respondent's discrimina-tion against her, by payment to her of a sum of money equal to theamount which she normally would have earned as wages from thedate on which she obtained or shall obtain other employment, or onwhich she made or shall make a reasonable effort to obtain otheremployment, to the date of the respondent's offer of reinstatement,less her net earnings during such period;(d)Post at its bank in San Juan, Puerto Rico, copies of the noticeattached hereto, marked "Appendix A," together with copies of aSpanish translation thereof.Copies of said notice and of said Spanishtranslation, to be furnished by the Chairman of the Puerto RicoLabor Relations Board as Agent of the National Labor RelationsBoard, shall, after being duly signed by the respondent's representa-tive, be posted by the respondent immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the re-spondent to insure that said notices are not altered, defaced, orcovered by any other material;(e)Notify the Chairman of the Puerto Rico Labor Relations Boardas Agent of the National Labor Relations Board, in writing, withinten (10) days from the date of this Order, what steps the respondenthas taken to comply herewith ; andIT IS HEREBY FURTHER ORDERED that the complaint, insofar as italleges that the respondent discriminated against Aurea Ester Pineirowithin the meaning of Section 8 (3) of the Act; be, and it hereby is,dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist Union de Empleados THE ROYAL BANK OF CANADA (SAN JUAN BRANCH)421de Bancos de Puerto Rico, affiliated with the Confederation Gen-eral de Trabaj adores de Puerto Rico, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of pay suf-fered as a result of the discrimination.Helen Cruz GinorioMonserrate LopezAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any employee because of member-ship in or activity on behalf of any such labor organization.THE ROYAL BANK OF CANADA(SAN JUAN BRANCH),Employer.Dated -------------By --------------------(Representative)(Title)NOTE. Any of the above-named employees presently serving in thearmed forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.